ACCEPTED
                                                                                         03-16-00222-CV
                                                                                               13099042
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                   10/6/2016 11:51:13 AM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                             No. 03-16-00222-CV

                    In the Court of Appeals                            FILED IN
                                                                3rd COURT OF APPEALS
                                                                     AUSTIN, TEXAS
                 for the Third Judicial District                10/6/2016 11:51:13 AM
                                                                    JEFFREY D. KYLE
                         Austin, Texas                                   Clerk



                        LMV-AL Ventures, LLC,
                                      Appellant/Cross-Appellee,
                                        v.
Texas Department of Aging and Disability Services and
Commissioner Jon Weizenbaum, in his Official Capacity,
                              Appellees/Cross-Appellants.

                             On Appeal from the
                 98th Judicial District Court, Travis County
                        Cause no. D-1-GN-15-001219

    JOINT FIRST MOTION FOR AN EXTENSION OF
            TIME TO FILE REPLY BRIEFS



    TO THE HONORABLE THIRD COURT OF APPEALS:

    1.   Pursuant to Texas Rules of Appellate Procedure 38.6(d) and 10.5(b),
Appellant LMV-AL Ventures, LLC and Cross-Appellants Texas Department
of Aging and Disability Services and Commissioner Jon Weizenbaum seek an

extension of time to file their respective reply briefs. Both reply briefs are due
October 12, 2016. Appellant and Cross-Appellants seek an extension up to and
including October 28, 2016.
    2. All parties have agreed to this extension of time. The Court has
granted no previous extensions for Appellant’s and Cross-Appellants’ reply

briefs.
    3. The extension is sought to accommodate Cross-Appellants’
counsel’s workload and to allow adequate time to prepare the replies, and to
ensure that Cross-Appellants’ briefing schedule remains synchronized with
Appellant’s.
    4. Cross-Appellants’ counsel has substantial litigation commitments in

other cases, particularly in Buck v. Davis, No. 15-8049, a capital habeas case
argued in the United States Supreme Court on October 5, 2016. Although
Cross-Appellants’ counsel is not lead counsel, his travel and preparation
obligations for the Buck argument were significant.
    5. Appellant seeks an extension so that the briefing schedule for the
main appeal and the cross-appeal will remain synchronized.

    6. This extension is not sought to cause delay, and it will prejudice no
party.
    7. For the foregoing reasons, the parties pray that the Court grant a 16-

day extension of time as requested, creating a new deadline of October 28,
2016 for Appellant’s reply and for Cross-Appellants’ reply.




                                      2
                                   Respectfully submitted.
Ken Paxton                         Scott A. Keller
Attorney General of Texas          Solicitor General
Jeffrey C. Mateer                  /s/ Ari Cuenin
First Assistant Attorney General   Ari Cuenin
                                   Assistant Solicitor General
Office of the Attorney General     State Bar No. 24078385
P.O. Box 12548 (MC 059)            ari.cuenin@texasattorneygeneral.gov
Austin, Texas 78711-2548           Eugene A. Clayborn
Tel.: (512) 936-1827               Assistant Attorney General
Fax: (512) 474-2697
                                   Counsel for Cross-Appellants

                                   /s/ Walter V. Williams (by permission)
                                   WALTER V. WILLIAMS
                                   State Bar No. 21584800
                                   Jack M. Modesett, III
                                   Modesett Williams, PLLC
                                   515 Congress Ave, Ste 1650
                                   Austin, Texas 78701
                                   Tel.: (512) 472-6097
                                   Fax: (512) 481-0130

                                   Counsel for Appellant LMV-AL, LLC




                                   3
                Certificate of Conference
    I hereby certify that Appellant and Cross-Appellants have jointly agreed
to seek the relief requested by this motion.

                    Certificate of Service
    On October 6, 2016, this document was served electronically via File &
ServeXpress and/or e-mail on Walter V. Williams, Modesett Williams,
PLLC, 515 Congress Ave, Ste. 1650, Austin, Texas 78701, lead counsel for
LMV-AL Ventures, LLC, via walter@modwill.com.

                                        /s/ Ari Cuenin
                                        Ari Cuenin




                                       4